 


109 HR 3985 IH: Interrogation Procedures Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3985 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Harman (for herself, Mr. Shays, Mr. Skelton, Mr. Castle, Mr. Conyers, Mr. Hoyer, Mr. Dicks, and Mrs. Tauscher) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide standards for the treatment of persons under custody or control of the United States Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Interrogation Procedures Act of 2005.  
2.Prohibition on cruel, inhuman, or degrading treatment or punishment of persons under custody or control of the United States Government 
(a)In generalNo individual in the custody or under the physical control of the United States Government, regardless of nationality or physical location, shall be subject to cruel, inhuman, or degrading treatment or punishment. 
(b)ConstructionNothing in this section shall be construed to impose any geographical limitation on the applicability of the prohibition against cruel, inhuman, or degrading treatment or punishment under this section. 
(c)Limitation on supersedureThe provisions of this section shall not be superseded, except by a provision of law enacted after the date of the enactment of this Act which specifically repeals, modifies, or supersedes the provisions of this section. 
(d)Cruel, inhuman, or degrading treatment or punishment definedIn this section, the term cruel, inhuman, or degrading treatment or punishment means the cruel, unusual, and inhumane treatment or punishment prohibited by the Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United States, as defined in the United States Reservations, Declarations and Understandings to the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or Punishment done at New York, December 10, 1984. 
3.Limitation on interrogation techniques 
(a)In generalNo person in the custody or under the effective control of the Department of Defense or under detention in a Department of Defense facility shall be subject to any treatment or technique of interrogation not authorized by and listed in the United States Army Field Manual on Intelligence Interrogation. 
(b)ApplicabilitySubsection (a) shall not apply with respect to any person in the custody or under the effective control of the Department of Defense pursuant to a criminal law or immigration law of the United States. 
(c)ConstructionNothing in this section shall be construed to affect the rights under the United States Constitution of any person in the custody or under the physical jurisdiction of the United States. 
 
